DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 05/03/2022 containing amendments and remarks to the claims.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see pages 5-7, filed 05/03/2022, with respect to the rejections of claims 1-12, 14-22 and 29 under 35 U.S.C. 112(a) and 112(b), respectively, and the interpretation under 112(f) have been fully considered and are persuasive. The Applicant has amended the claims in a manner to address the Examiner’s concerns and rejections. Therefore, the rejections of claims 1-12, 14-22 and 29 have been withdrawn. 
No prior art alone or in combination with references discloses a method for separating oxygen from a gas mixture as recited in claim 1, a system for the separation of oxygen from a gas mixture as recited in claim 22, and a detector for oxygen in a gas mixture as recited in claim 29. Specifically, no prior art discloses a method, system and detector utilizing an oxygen-depleted perovskite having the formula CaCo1-x-ZrxO3-δ as recited in the claims. The specific perovskite is not taught in the art to be used in a method, system or detector as claimed and therefore the claims are indicated as being allowable. 
The closest art is Zheng et al. (U.S. Patent No. 11,179,704). Zheng discloses a perovskite catalyst comprising a perovskite having the formula CaCo1-x-ZrxO3-δ (claim 1). Zheng teaches combining the perovskite with a platinum group metal to form a catalyst useful for oxygen storage (Abstract). The perovskite may be prepared into an oxygen-depleted perovskite, used to contact a gas mixture to remove oxygen, and regenerated (col. 4, lines 57-65; col. 5, lines 34-53). Zheng teaches a method that reads on instant claim 1. However, the disclosure of Zheng is a disclosure obtained from the inventor and commonly owned and therefore may not be relied upon as basis for a rejection. 
Yashima et al. (US 2015/0060743 A1), directed to perovskite related compounds, teaches that perovskites are useful for oxygen separation membranes and teaches a general formula for perovskites ([0094]; [0137]). Yashima generally teaches that perovskites may comprise Ca, Co, Zr, and O, however, does not guide or motivate one of ordinary skill in the art to select the specific combination of elements as recited in the instant claims from the long list of elements disclosed ([0094]-[0111]). 
Kawahara et al. (US 2008/0078675 A1), directed to an oxygen separation membrane element, teaches a perovskite composite oxide having the general formula Ln1-x-AexMO3, wherein Ae represents at least one selected from Sr, Ca and Ba, M represents at least one selected from Fe, Mn, Ga, Ti, Co, Ni, Al, In, Sn, Zr, V, Cr, Zn, Ge, Sc and Y, wherein x is greater than or equal to 0 and less than or equal to 1 ([0051]). A perovskite that reads on the claimed perovskite may be prepared in the process of Kawahara when x is equal to 1, Ae is Ca, and M is Co and Zr. However, Kawahara provides no guidance or motivation to prepare a perovskite with the specific combination of elements as recited in the claims, nor does Kawahara disclose preparing an oxygen-depleted perovskite as claimed. 
Satchell et al. (US 2011/0038783 A1), directed to carbon dioxide recovery, discloses a method comprising contacting a gas mixture with an oxygen depleted oxygen-selective perovskite, wherein oxygen re-oxygenates the oxygen-depleted oxygen perovskite ([0033]). The now oxygenated perovskite may be regenerated to deplete the perovskite of oxygen by reversing the flow through the bed ([0034]). Satchell is therefore considered to reasonably suggest a method comprising preparing an oxygen-depleted perovskite, contacting the oxygen-depleted perovskite with a gas mixture to bind oxygen and generate an oxygenated perovskite, treating the oxygenated perovskite under conditions to release oxygen from the oxygenated perovskite and regenerate the oxygen-depleted perovskite and release oxygen. Satchell differs from the claimed invention in that Satchell fails to disclose a perovskite having the formula CaCo1-x-ZrxO3-δ. Satchell teaches perovskites having a formula A1-x-MxBO3, wherein A is a metal of Group 3a and 3b preferably La, Y, Sm or mixtures thereof, M is a metal of Group 1a and 2a preferably Sr, Ca or mixtures therefore, and B is V, Fe, Ni, Cu or mixtures thereof ([0044]-[0050]). The perovskites taught by Satchell fail to anticipate or make obvious the perovskite recited in the claims and it would not be obvious to substitute the specific perovskite recited in the instant claims into the method of Satchell because Satchell clearly teaches perovskites that do not contain cobalt or zirconium, and no prior art reasonably teaches the claimed perovskite and motivates one of ordinary skill to substitute the claimed perovskite into the method of Satchell. 
As such, claims 1-9, 12, 14-22 and 29 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/            Primary Examiner, Art Unit 1772